Title: To John Adams from Henry Greig, 12 May 1781
From: Greig, Henry
To: Adams, John



Sir
Gottenburg the 12 May 1781

By a vessel to my address from Philadelphia in 40 days I received with my own Letters, the Packet I have now the pleasure herewith to transmit you. There were also under my care, four Volumes of Congress Journals for 1778, for the Honble. Dr. Franklin, Mr. Jay, Mr. Dana and yourself, together with those for November and decemr. last Year. I shall be glad to know in what manner you would chuse them forwarded, and when I do, it shall immediately be complied with.
Capt. Magee left the Delaware in the afternoon of the 25 March, and three days before that, there had been an Engagement ’twixt the French and Engl. Squadrons off Cape Charles; but the issue was not known. Before He left Town, the Marquis La fayette, with 1500 Men light Infantry with some Pieces of Artillery from the Grand Army, passed Philadelphia in their way to Virginia, where the Enemy was coop’d up in Portsmouth and Cornwallis retreating in the Carolinas before Generals Green and Morgan, as fast as he advanc’d.
Can I at any time render you or Friends any Services in these parts please to Command me.
I have transacted all that business in the mercantile Line that has reached Sweden from America, Since the Commencement of the War, and am known to many of this class of Gentlemen in various parts of the Continent—Particularly, to Rt. Morris, John Ross, T. Willing, John Wilincks Esqrs. at Philadelphia and the principal Houses at Boston. This Vessel will sail for the latter place toward the middle of next month Should You have any dispatches to forward.
I am with due respect Sir Your most obedient and humble Servant

Henry Greig


The postage of the Packet is f3 which may be paid to messrs: John de Neufville & Sons.

